                  UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE


D’Pergo Custom Guitars, Inc.

    v.                               Civil No. 17-cv-747-LM
                                     Opinion No. 2020 DNH 051
Sweetwater Sound, Inc.

                               O R D E R

    D’Pergo Custom Guitars, Inc. (“D’Pergo”) brought suit

against Sweetwater Sound, Inc. (“Sweetwater”), alleging claims

of copyright and trademark infringement and violations of the

New Hampshire Consumer Protection Act (“CPA”).    The court

granted Sweetwater’s motion for summary judgment on D’Pergo’s

Lanham Act claims, counts IV and V, but denied the motion as to

the claim under the Copyright Act, count I, and the claims under

the CPA, counts II and III.    Sweetwater moves for

reconsideration only on that part of the order that denied

summary judgment on the CPA claims in counts II and III.



                         STANDARD OF REVIEW

    To succeed on a motion to reconsider an interlocutory

order, the moving party must show “that the order was based on a

manifest error of fact or law.”    LR 7.2(d).   While the court

retains authority to reconsider interlocutory orders, that

remedy should be used sparingly.    United States v. City of

Portsmouth, 2016 DNH 172, 2016 WL 5477571, at *3 (D.N.H. Sept.
28, 2016).   Reconsideration will not be granted based on new

arguments, not previously presented, or on arguments that were

previously presented but rejected.    Swirka v. Liberty Mut. Ins.

Co., 2018 DNH 250, 2018 WL 6584884, at *1 (D.N.H. Dec. 14,

2018).   Reconsideration may be appropriate if the court has

misunderstood a party, that is, if the court has made an error

in apprehension.   Ruiz Rivera v. Pfizer Phams., LLC, 521 F.3d

76, 82 (1st Cir. 2008).



                            DISCUSSION

    To provide context for Sweetwater’s motion to reconsider

the court’s ruling on the CPA claims, the court will first

summarize its ruling on Sweetwater’s Lanham Act claims.    D’Pergo

repeatedly represented that it was pursuing its Lanham Act

claims related to its Headstock Design Trademark on a theory of

trademark infringement—not trade dress infringement.    Sweetwater

moved for summary judgment on the Lanham Act claims, counts IV

and V, arguing that D’Pergo’s Headstock Design Trademark was not

protectable as a trademark and that D’Pergo could not, at this

point, assert a trade dress theory.   The court agreed with

Sweetwater, concluding that D’Pergo’s Headstock Design Trademark

was not entitled to protection as a trademark and that D’Pergo

had waived any trade dress infringement claim.    The court’s

analysis on these claims focused exclusively on the nature of

                                 2
D’Pergo’s product claimed for protection (that is, whether it

could be protected as a trademark) and did not address

Sweetwater’s conduct.

     Regarding the CPA claims, Sweetwater moved for summary

judgment on the ground that the CPA claims were “coextensive

with [D’Pergo’s] Lanham Act claim[s].”    Doc. no. 111-1 at 28.

The court denied summary judgment on the CPA claims because

under Ne. Lumber Mfrs. Assoc. v. N. States Pallet Co., 710 F.

Supp. 2d 179, 188 (D.N.H. 2010), the scope of activity

prohibited by the CPA is broader than the scope of trademark

infringement prohibited by the Lanham Act.

     Sweetwater argues in support of reconsideration that the

court misunderstood its argument for summary judgment on

D’Pergo’s CPA claims.1   Sweetwater states that it intended to

argue “that D’Pergo has failed to identify any facts that could

establish a CPA violation separate from the facts that it

claimed violated the Lanham Act.”    Doc. no. 140-1 at 2.

Sweetwater further argues that its theory is fatal to the CPA

claims “because those claims relied on the portions of the CPA

that are parallel to the Lanham Act.”    Id.   Sweetwater then

provides the explanation and analysis that it omitted from its

memorandum in support of summary judgment.


     1 Sweetwater provided only one paragraph of argument in
support of summary judgment on the CPA claims.

                                 3
    Sweetwater’s new argument, however, misses the point.      The

court did not rule that the evidence D’Pergo provided could not

show a Lanham Act violation.   Instead, the court concluded that

D’Pergo alleged the wrong type of Lanham Act claim—trademark

infringement rather than trade dress infringement.   In other

words, the court granted Sweetwater summary judgment on the

Lanham Act claims because D’Pergo’s Headstock Design is not

protectable as a trademark and D’Pergo waived any trade dress

claim; the court did not consider whether the evidence would

have supported a trade dress infringement claim, had it been

properly asserted.   Sweetwater’s conduct that might have

supported a trade dress infringement claim under the Lanham Act

could constitute a CPA violation.   Thus, even considering

Sweetwater’s more developed argument, the court does not find

that it committed a manifest error of law or fact in denying

Sweetwater summary judgment on the CPA claims.



                            CONCLUSION

    For the foregoing reasons, Sweetwater’s motion for

reconsideration (document no. 140) is denied.

    SO ORDERED.

                               ______________________________
                               Landya B. McCafferty
                               United States District Judge
March 30, 2020
cc: Counsel of record.

                                4
